Citation Nr: 0404044	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  94-24 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a compensable rating for a hiatal hernia 
for the period prior to June 22, 1992, and for an evaluation 
in excess of 10 percent for the period from June 22, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel



INTRODUCTION

It appears that the veteran served on active duty from 
October 1967 to August 1970 and from October 1971 to August 
1979.  However, service has only been verified for the 
periods October 1967 to August 1970 and July 1977 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board notes that in April 2001, the 
case was remanded to the RO for further development, to 
include verifying all periods of active duty.  In this 
regard, the RO made the appropriate request for information 
and received no response.  For the purpose of this decision, 
the veteran's period of active duty is assumed to be the 
entire period listed above.  In addition, the RO sent the 
veteran a letter in March 2002, informing him of the Board's 
Remand and requesting additional information and evidence in 
support of his claims.  The RO also sent the veteran a 
follow-up letter in November 2002, informing him of the March 
2002 letter as well as the fact that the RO had not heard 
back from him.  The veteran did not respond to either letter.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for low back disability have been obtained.

2.  Chronic disability of the veteran's low back was not 
present in service, degenerative changes of the veteran's low 
back were not manifested within one year of the veteran's 
discharge from service, and the current disability of the 
veteran's low back is not etiologically related to his active 
military service.





CONCLUSION OF LAW

Low back disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of 
arthritis of the back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, subsequent to the filing of the 
veteran's claim, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the his possession that pertains to the claim.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).

The record reflects that through the statement of the case, 
the supplemental statement of the case and a March 2002 
letter from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Furthermore, the Board notes that 
the March 2002 letter to the veteran also includes a 
statement telling the veteran that it is his "responsibility 
to support [his] claim with appropriate evidence."  The 
Board is of the opinion that, taken in its entirety, the 
March 2002 letter satisfies the additional notification 
requirement set forth in Pelegrini.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Factual Background

Service medical records show that in June 1969, the veteran 
was seen for complaints of lower and mid back pain.  Upon 
examination, the veteran was found to have mild high lumbar 
back sprain.  The Board notes that water damage has made some 
of the medical notes on this date illegible.  The report of a 
July 1970 separation examination notes no abnormalities or 
complaints regarding the veteran's back.  

In connection with an August 1972 reenlistment examination, 
the veteran reported a history of back problems from a car 
wreck, but the reenlistment examination disclosed that the 
veteran's back was normal on clinical evaluation.  A November 
21, 1974, service medical record notes that the veteran 
complained that he woke up with back pain.  The examiner 
indicated that there were profound spasms and involuntary 
contractions of the arms and legs.  Valium was prescribed.  A 
physical therapy note also dated November 21, 1974, indicates 
that the veteran was given an ice massage of the low back for 
low back pain.  A November 22, 1974, service medical record 
lists a diagnosis of acute, mild camptocormia, manifested by 
chills and back pain.  A November 25, 1974, service medical 
record notes that the veteran was still complaining of back 
pain and discomfort.

A December 23, 1975, service medical record notes that the 
veteran hurt his back picking up a bunk.  The impression was 
acute back strain.  Bed rest was suggested and valium was 
prescribed.  Another service medical record from December 30, 
1975, notes that the veteran was involved in an automobile 
accident six and one half years prior in which he hurt his 
back.  The examiner noted bilateral muscle spasms.  The 
assessment was severe low back strain related to an old 
injury.  A December 31, 1975, service medical record notes 
lower back strain from an old thoracic-lumbosacral fracture.  
There were no spasms.  Service medical records from January 
1976 note the veteran's complaints of the same back problems.  
The examiner indicated that the veteran recently reinjured 
his back.  An annual examination report in March 1976 
indicates that the veteran was qualified for retention.  
There were no abnormal findings with respect to the veteran's 
back.  The August 1979 separation examination report notes 
that clinical evaluation of the veteran's spine was negative 
but also shows that a chronic low back pain secondary to 
trauma incurred in 1970 was diagnosed.

The post-service medical evidence includes a March 1986 
letter from Donald M. Thaler, M.D., which indicates that the 
veteran sought medical treatment for his back in December 
1984 for an industrial injury that occurred in September 
1983.  According to the letter, the veteran had lumbosacral 
strain with muscular ligamentous injury and with back pain 
radiating to his hips, and down his legs to his feet.  

VA progress notes from January 1986 to May 1986 show that the 
veteran was seen for chronic low back pain.  X-ray studies in 
May 1986 were within normal limits.  In April 1992, the 
veteran was admitted to the VA hospital for chronic recurrent 
low back pain.  X-rays of the entire spine were unremarkable.  
There was no apparent narrowing of the disc spaces.  The 
April 1992 VA hospital discharge summary notes that the 
veteran was sitting in church and suddenly developed pain in 
the lower thoracic and upper lumbar area, as well as on the 
right side of the back up to the neck and right shoulder.  
The discharge summary report notes that "[t]here is no 
history of direct or indirect trauma.  The patient also 
stated that he suffered from low back pain in 1982 but this 
pain is different because the pain has moved upwards."  The 
report notes that upon discharge the veteran could be managed 
at home with medications and bed rest.  A May 1993 progress 
note indicates that the veteran was found to have 
degenerative joint disease of the low back.  

According to a March 2003 VA examination report, the veteran 
reportedly injured his lumbar spine in 1974, after falling 
down stairs while carrying a patient on a stretcher.  He also 
reported involvement in a motor vehicle accident prior to the 
1974 injury.  He further reported a work-related injury to 
his back in 1984.  The March 2003 report indicates that the 
veteran has constant back pain for which he occasionally uses 
a back brace.  The physical examination revealed some 
tenderness upon palpation of the lumbar spine.  There was no 
palpable spasm.  An MRI was obtained.  The assessment was 
minor lumbosacral degenerative disc disease and minor 
lumbosacral herniated nucleus pulposus.  Upon examination and 
review of the claims folder, the examiner opined that the 
veteran's current back condition is not related to his 
military time.  The examiner noted that the veteran had 
previously suffered acute lumbar strain, which resolved 
without sequelae.





Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has claimed entitlement to service connection for 
a low back disability.  On different occasions, he has 
described the nature of his alleged in-service back injury 
differently; he has indicated that it was due to a fall in 
1974 and he has also indicated that it began in 1983.  

Service medical records show that the veteran was seen for 
complaints of low back pain as early as June 1969 but do not 
show that he sustained an injury of the back at that time.  
The veteran's first separation examination report in August 
1970 does not note any injury to or disability of the back.  
In connection with the 1972 reenlistment examination, the 
veteran gave a history of back problems from a car wreck but 
clinical evaluation of his back was negative.  

Service medical records confirm that the veteran injured his 
back lifting a bunk in December 1975; however, he was treated 
for this injury for approximately one week and thereafter 
showed no residual symptoms.  Although the August 1979 
separation examination report notes a diagnosis of chronic 
low back pain secondary to trauma which occurred in 1970, the 
examiner did not identify the pathology causing the low back 
pain and the clinical evaluation of the veteran's back at 
that time was negative.  The Board notes that pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.   Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Thus, service medical records do not establish the presence 
of chronic disability of the veteran's low back. 

The evidence shows that the veteran also injured his back 
after service in the workplace in 1983.  The medical records 
related to that post-service, work-related back injury are 
not in the claims file because the veteran did not provide 
the information and authorization necessary for the RO to 
obtain such records.  Importantly, there are no medical 
records indicating that the treatment the veteran received 
for low back pain after service was in any way related to his 
in-service injury.  In fact, there is absolutely no medical 
evidence of any kind linking his current low back disability 
to the in-service injury.  Moreover, a VA examination was 
conducted and it was the opinion of that examiner after 
reviewing the entire claims file, which includes all of the 
service medical evidence, that the veteran's current back 
disability is not related to his active service.  The 
examiner opined that although the veteran did injure his back 
in service, that injury resolved itself without any residual 
complications or continuing symptoms.  

The post-service medical evidence initially documents the 
presence of a back disability in 1984, when the veteran was 
seen by Donald M. Thaler, M.D., for his post-service, work-
related back injury, which is said to have occurred in 1983.  
In 1992 the veteran was found to have degenerative changes 
throughout the lumbar spine.  The record contains no medical 
evidence suggesting the presence of such degenerative changes 
of the lumbar spine in service or until many years thereafter 
and no medical evidence suggesting that the veteran's current 
back disability is etiologically related to service.  

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence of a relationship 
between the veteran's current low back disability and his 
period of active duty, service connection for low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  




ORDER

Entitlement to service connection for low back disability is 
denied.


REMAND

With respect to the veteran's claim for a higher initial 
rating for low back disability, the Board notes that at an 
August 1994 VA medical examination, the veteran reported 
having had an upper endoscopy done two to three years prior 
at Holzer Medical Hospital by Dr. Christopher.  Nothing in 
the record indicates that any attempt was ever made to obtain 
records pertaining to this procedure.

It also appears to the Board that the veteran's entire period 
of active service has not yet been verified.  The record does 
not contain a DD 214 confirming active service for the period 
1971 to 1977.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request the address of and dates of 
treatment from Dr. Christopher at Holzer 
Medical Hospital.  It should also request 
the veteran to identify the names, 
addresses and approximate dates of 
treatment or evaluation for any other 
health care providers who may possess 
additional records pertaining to 
treatment or evaluation of his hiatal 
hernia at any time during the initial 
evaluation period.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records.  If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



